DETAILED ACTION
Claims 1-19 filed March 14th 2022 are pending in the current action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see Applicant’s arguments filed March 14th 2022 with respect to claims 1-19 have been fully considered and are persuasive.  The 103 rejection of claims 1-19 has been withdrawn. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. US10,949,021 in view of Rodriguez-Llorente et al. (US2014/0073964). Please see claim mapping below. 

Current application 17/249,824
US10,949,021
Rodriguez-Llorente et al. (US2014/0073964)
1. A method for an electric field (e-field) touchscreen, comprising: continually receiving a stream of digital signal data that represents e-field signal deviations detected from each of a plurality of receive electrodes, wherein a display screen of the e-field touchscreen includes four edges, and wherein the plurality of receive electrodes includes at least four electrodes located along the four edges of the display screen respectively; processing the stream of digital signal data using a machine learning model to determine a first touch event and a first location on a display screen of the touchscreen; processing the first touch event; determining, from the received stream of digital signal data, that signal strength has dropped below a threshold; and responsive to the determining that signal strength has dropped below the threshold, performing the following: processing the received stream of digital signal data through one or more filters to generate a first filtered stream of digital signal data, processing the first filtered stream of digital signal data using the machine learning model to determine a second touch event and a second location on the display screen of the touchscreen, and processing the second touch event.
1. A method for an electric field (e-field) touchscreen, comprising: continually receiving a stream of digital signal data that represents e-field signal deviations detected from each of a plurality of receive electrodes, wherein a display screen of the e-field touchscreen includes four edges, and wherein the plurality of receive electrodes includes at least four electrodes located along the four edges of the display screen respectively; processing the stream of digital signal data using a machine learning model to determine a first touch event and a first location on a display screen of the touchscreen; processing the first touch event; determining, from the received stream of digital signal data, that signal strength has dropped below a threshold; and responsive to the determining that signal strength has dropped below the threshold, performing the following: disabling baseline calibration for the stream of digital signal data; processing the received stream of digital signal data through a low-pass filter to generate a first filtered stream of digital signal data, processing the received stream of digital signal data through an absolute value average baseline filter to determine an average of the absolute values of the received stream of digital signal data, determining a difference between the first filtered stream of digital signal data and the average of the absolute values of the received stream of digital signal data to generate a second filtered stream of digital signal data, processing the second filtered stream of digital signal data using the machine learning model to determine a second touch event and a second location on the display screen of the touchscreen, and processing the second touch event.
See Rodriguez paragraph 24 where is a metric is trending below a threshold, weights to a signal may be adjusted. See Rodriguez paragraphs 22-24, 228, 645 where filtering the signal may include a low pass filtering of the respective signals. If a metric is trending below a threshold, weights to a signal may be adjusted using a calculated baseline subtracted from the signal. Therefore, it would have been obvious for one of ordinary skill in the art to modify the 17/249,824 application with the known signal modifications and filtering as taught by Rodriguez. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of boosting known signals  
3. The method of claim 1, further comprising: responsive to the determining that signal strength has dropped below the threshold, further performing the following: disabling baseline calibration for the stream of digital signal data; wherein processing the received stream of digital signal data through the one or more filters includes: processing the received stream of digital signal data through a low-pass filter to generate a second filtered stream of digital signal data, processing the received stream of digital signal data through an absolute value average baseline filter to determine an average of the absolute values of the received stream of digital signal data, and determining a difference between the second filtered stream of digital signal data and the average of the absolute values of the received stream of digital signal data to generate a second filtered stream of digital signal data


2. The method of claim 1, wherein the machine learning model uses a deep neural network (DNN) regression model to predict locations and uses a DNN classifier model to predict whether touch events have occurred.
2. The method of claim 1, wherein the machine learning model uses a deep neural network (DNN) regression model to predict locations and uses a DNN classifier model to predict whether touch events have occurred.

4. The method of claim 3, further comprising: determining, from the continually received stream of digital signal data, that signal strength is above the threshold for a predefined amount of time; responsive to the determining that signal strength is above the threshold for the predefined amount of time, performing the following: reenabling baseline calibration for the stream of digital signal data; processing the received digital signal data using the machine learning model to determine a third touch event and a third location on a display screen of the touchscreen; and processing the third touch event.
3. The method of claim 1, further comprising: determining, from the continually received stream of digital signal data, that signal strength is above the threshold for a predefined amount of time; responsive to the determining that signal strength is above the threshold for the predefined amount of time, performing the following: reenabling baseline calibration for the stream of digital signal data; processing the received digital signal data using the machine learning model to determine a third touch event and a third location on a display screen of the touchscreen; and processing the third touch event.

5. The method of claim 3, wherein the processing the received stream of digital signal data through the low-pass filter and the processing the received stream of digital signal data through the absolute value average baseline filter are performed concurrently.
4. The method of claim 1, wherein the processing the received stream of digital signal data through the low-pass filter and the processing the received stream of digital signal data through the absolute value average baseline filter are performed concurrently.

6. The method of claim 3, wherein the disabling baseline calibration on the stream of digital signal data includes transmitting a command to an e-field controller to disable baseline calibration
5. The method of claim 1, wherein the disabling baseline calibration on the stream of digital signal data includes transmitting a command to an e-field controller to disable baseline calibration.



	Claim 7 of the current application is rejected upon similar grounds and motivation as applied to claim 1 of the current application above.

Claim 8 of the current application corresponds to claim 7 of the ‘021 patent. 

Claim 9 of the current application corresponds to claim 8 of the ‘021 patent. 

Claim 10 of the current application contains limitations in claim 7 of the ‘021 patent. 

Claim 11 of the current application corresponds to claim 9 of the ‘021 patent. 

Claim 12 of the current application corresponds to claim 10 of the ‘021 patent. 

Claim 13 of the current application corresponds to claim 11 of the ‘021 patent. 

Claim 14 of the current application corresponds to claim 12 of the ‘021 patent. 

Claim 15 of the current application corresponds to claim 13 of the ‘021 patent. 

Claim 16 of the current application contains limitations in claim 12 of the ‘021 patent. 

Claim 17 of the current application corresponds to claim 14 of the ‘021 patent. 

Claim 18 of the current application corresponds to claim 15 of the ‘021 patent. 

Claim 19 of the current application corresponds to claim 16 of the ‘021 patent. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LU whose telephone number is (571)270-1809.  The examiner can normally be reached on 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 27667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM LU
Examiner
Art Unit 2624



/WILLIAM LU/Examiner, Art Unit 2624